Appeal by the People from (1) an order of the Supreme Court, Queens County, dated September 28, 1998 (Chetta, J.), which granted the defendant’s motion to vacate a judgment rendered under Indictment No. 12816/92 on the ground that, on the occasion of his plea of guilty, the defendant had not been represented by an attorney permitted to practice law, and therefore, as a matter of law, had not received the effective assistance of counsel, (2) an order of the same court (Kron, J.), dated September 29, 1998, which granted* the defendant’s motion to vacate a judgment rendered under Indictment No. 10624/98 on the same ground, (3) an amended order *430of the same court (Chetta, J.), dated October 19, 1998, which granted the defendant’s motion to vacate the judgment rendered under Indictment No. 12816/92 on the same ground, and (4) an order of the same court (Kron, J.), dated December 4, 1998, which granted the defendant’s motion to vacate a judgment rendered under Indictment No. 11083/93 on the same ground.
Ordered that the appeal from the order dated September 28, 1998, is dismissed, as that order was superseded by the amended order dated October 19, 1998; and it is further,
Ordered that the orders dated September 29, 1998, and December 4, 1998, and the amended order dated October 19, 1998, are affirmed.
We agree with the Supreme Court that, under the particular circumstances of these matters, the defendant was denied the effective assistance of counsel. Smith, J.P., Goldstein, McGinity and Mastro, JJ., concur.